Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 20, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142225-6                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MOHAMMED NAWWAS and MYSA                                                                                Brian K. Zahra,
  NAWWAS,                                                                                                            Justices
          Plaintiffs-Appellants,
  v                                                                SC: 142225
                                                                   COA: 292377
                                                                   Washtenaw CC: 08-000324-NO
  STEVEN L. SINELLI,
             Defendant-Appellee.

  _________________________________________/
  MOHAMMED NAWWAS and MYSA
  NAWWAS,
          Plaintiffs-Appellants,
  v                                                                SC: 142226
                                                                   COA: 292378
                                                                   Ct of Claims: 08-000040-MZ
  UNIVERSITY OF MICHIGAN REGENTS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 26, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 20, 2011                      _________________________________________
         t0413                                                                Clerk